Citation Nr: 1035405	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 
percent for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to February 
2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

Although the Veteran requested a hearing before the Board in his 
July 2008 substantive appeal, he failed to attend his hearing 
scheduled for August 2009.  His request for a Board hearing is 
therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The issue of entitlement to a higher initial disability rating 
for Meniere's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran is in receipt of service-connected compensation 
benefits for Meniere's disease; his disability rating 
contemplates hearing loss.


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran filed a claim for VA compensation 
benefits in November 2007.  He asserted that he had a number of 
disabilities, including hearing loss, tinnitus, peripheral 
vertigo, and Meniere's disease, that are related to his military 
service.  A March 2008 rating decision reflects that the Veteran 
was awarded service-connected compensation benefits for Meniere's 
disease; a disability rating of 30 percent was assigned effective 
March 1, 2008, the date following the Veteran's separation from 
active duty service.  This rating decision also denied service 
connection for bilateral hearing loss on the basis that the 
evidence did not demonstrate that the Veteran had a current 
hearing loss disability as defined by VA regulation.  See also 
38 C.F.R. § 3.385 (2009).  As for the Veteran's claimed tinnitus 
and peripheral vertigo, the RO noted these issues were 
contemplated as part of his claim for service connection for 
Meniere's disease; thus, no separate decision was made on these 
claimed disorders.  

A review of the rating criteria applicable to Meniere's disease 
reveals that this disability should either be rated on the basis 
of the overall impact and frequency of symptoms, which include 
hearing impairment, vertigo, tinnitus, and cerebellar gait, or on 
the basis of separate evaluations for vertigo, hearing 
impairment, and tinnitus, as defined in Part 4 of the Code of 
Federal Regulations (Schedule for Rating Disabilities).  
38 C.F.R. § 4.97, Diagnostic Code 6205 (2009).  Whichever method 
results in a higher overall disability rating should be employed; 
a rating under Diagnostic Code 6205 is not to be combined with a 
separate rating for hearing impairment, tinnitus, or vertigo.  
Id. at Note; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.14 (2009).  

Despite the fact that the RO found the Veteran's bilateral 
hearing loss did not constitute a disability for VA compensation 
purposes, it is clear that his 30 percent disability rating for 
Meniere's disease contemplates any hearing loss presently 
experienced by the Veteran.  This is evident in the RO's 
discussion of evidence used to assign the 30 percent disability 
rating, including the statement that his Meniere's disease is 
characterized by "hearing loss and recurrent tinnitus with 
vertigo largely controlled by a reduced sodium diet" [emphasis 
added].  The fact that no separate disability rating was assigned 
for hearing loss simply reflects that the RO concluded the 
criteria used to rate Meniere's disease under Diagnostic Code 
6205 resulted in a higher overall disability rating than 
assigning separate disability ratings for each of his symptoms.  
See 38 C.F.R. § 4.97, Diagnostic Code 6205.  

With consideration of the foregoing, the Board finds that while 
the RO expressly denied service connection for bilateral hearing 
loss in the March 2008 rating decision, it also awarded service 
connection for hearing loss as a part of the Veteran's Meniere's 
disease.  Therefore, the issue of whether hearing loss is related 
to the Veteran's active military service has already been 
decided, and the Board should dismiss this appeal for failing to 
allege an error of fact or law to be decided.  See 38 U.S.C.A. 
§ 7105 (West 2002).  


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.  





REMAND

As discussed above, the issue of whether the Veteran is entitled 
to service connection for hearing loss has already been decided 
by the RO; it was granted as part of his Meniere's disease.  
Under these circumstances, the Board is of the opinion that the 
notice of disagreement received in May 2008 is more accurately 
interpreted as expressing disagreement with the initial rating 
decision assigned to this disability (Meniere's disease) than 
with the supposed denial of service connection for hearing loss.  
See 38 C.F.R. § 20.201 (2009).  In this regard, the Veteran 
discusses the fact that treatment for his Meniere's disease 
results in occasional "good hearing day[s]," and that he was 
having such a day when he was evaluated by the VA.  He notes that 
these "good hearing day[s]" are not the norm, and that he 
occasionally suffers from total hearing loss in his right ear, 
thereby suggesting he may be entitled to a higher overall rating 
if his tinnitus, hearing impairment, and vertigo are separately 
evaluated.  See 38 C.F.R. § 4.97, Diagnostic Code 6205.  

The United States Court of Appeals for Veterans Claims has made 
it clear that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the issue of entitlement to an initial 
disability rating in excess of 30 percent for Meniere's disease.  
38 C.F.R. § 19.26 (2009).  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes to 
complete an appeal as to this issue.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue 
of entitlement to an initial disability 
rating in excess of 30 percent for Meniere's 
disease.  The Veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


